Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 8, 2021

                                      No. 04-21-00165-CV

                 IN THE INTEREST OF X.S., X.S., AND X.S., CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI15931
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        Geraldine Pinessette-Scantland, indigent and proceeding pro se, has appealed the trial
court’s decree of divorce rendered after a bench trial. The clerk’s record has been filed; however,
no reporter’s record of the final merits hearing has been filed.

        The case was filed in the 408th Judicial District Court of Bexar County; however, the
final hearing on the merits was presided over by the Honorable Laura Salinas, presiding judge of
the 166th Judicial District Court of Bexar County. The Final Decree of Divorce, signed on
March 30, 2021, recites that the trial was held on February 25, 2021, and that “the record of the
testimony was duly reported by the court reporter for the 408th Judicial District Court.” The
Judge’s Notes contained in the clerk’s record state the trial on the merits was held February 24,
2021, and that the record was taken by Debra Jimenez.

       Court reporters Craig Carter, the official reporter of the 408th Judicial District Court, and
Debra Jimenez, the official reporter of the 166th Judicial District Court, have both filed letters
with this court stating they did not take a record of the trial on the merits in this case. Jimenez
advised that no record was taken.

        We abate this appeal and remand the case for the trial court to conduct a hearing and
resolve the conflicts between the court reporters’ statements, the recitations in the Final Decree
of Divorce, and the Judge’s Notes. We order the trial court to conduct a hearing and make
written findings as to the following:

       1. whether the trial on the merits was held February 24, 2021, or February 25, 2021;
       2. whether a record made of the trial on the merits;
       3. if a record was made, the identity of the court reporter who took the record;
       4. if no record was made, whether the parties waived the making of a record with consent
       of the court and whether any party objected to the absence of a record.
        We order the trial court to give notice of the hearing to all parties and counsel who were
present at the trial on the merits. We further order the court to conduct the hearing and make its
findings by June 29, 2021. We order the Bexar County District Clerk to file a supplemental
record containing the trial court’s written findings within five days of the date the findings are
signed.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of June, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court